Citation Nr: 0710362	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  97-00 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for spondylolysis and 
spondylolisthesis of the lumbar spine.


REPRESENTATION

Veteran represented by:	Keith D. Snyder, Esq.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to 
November 1967.

Procedural history

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In the July 1996 rating decision, service connection was 
denied for spondylolysis and spondylolisthesis.  The veteran 
perfected an appeal of that denial.  The veteran moved to New 
Jersey during the pendency of this appeal, and original 
jurisdiction over this matter was thereby transferred to the 
RO in Newark, New Jersey.

In February 2000, the Board remanded the claim for further 
development.  In July 2004, the Board denied the claim of 
service connection for spondylolysis and spondylolisthesis.  
The veteran appealed the Board's July 2004 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In October 2005, counsel for the veteran and the 
Secretary of VA filed a Joint Motion for Remand.  An Order of 
the Court dated October 25, 2005 granted the motion, vacated 
the Board's July 2004 decision and remanded the case to the 
Board.  

In April 2006, the Board remanded the claim to the agency of 
original jurisdiction for further development.  A 
supplemental statement of the case (SSOC) which continued the 
denial of the claim was issued in November 2006 by the VA 
Appeals Management Center (AMC).  This matter is once again 
before the Board.

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the veteran if further action is required.



REMAND

For reasons expressed immediately below, the Board believes 
that this case must be remanded for further evidentiary 
development.

Reason for remand

The sole basis for the Joint Motion for Remand was because 
records of the Social Security Administration (SSA) 
pertaining to the veteran has not been associated with his VA 
claims folder.  In April 2006, the Board remanded the 
veteran's claim for the AMC to obtain records from the SSA.  
This was the sole basis of the remand.  

In July 2006, SSA indicated that "[w]e cannot send the 
medical records you requested" because "[t]he individual 
did not file for disability benefits."  In November 2006, 
SSA indicated that "[n]o Title II or Title XVI Data [was] 
Found" for the veteran.  However, the record clearly 
reflects that the veteran was granted supplemental security 
income (SSI) benefits in a November 1998 decision.  Moreover, 
a SSA "TPQY" dated in January 1999 shows that the veteran 
was receiving SSI benefits.  

In light of the evidence showing that the veteran had filed 
for and received SSA disability benefits, another attempt to 
obtain records from SSA should be made.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should again contact the SSA in 
order to obtain any records pertaining to 
the veteran.  If such records cannot be 
obtained from SSA, VBA should contact the 
veteran through his counsel and ask the 
veteran to submit copies of any records 
regarding his SSA claim, if such are in 
his possess or can be obtained by him.  
Any such records so obtained should be 
associated with the veteran's VA claims 
folder.    

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the issue on 
appeal.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
counsel should be provided with the SSOC 
and an appropriate period of time should 
be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

